EXHIBIT 10.4.6
 



CALPINE CORPORATION
 


DIRECTOR'S
RESTRICTED STOCK UNIT AGREEMENT
(Pursuant to the 2008 Equity Incentive Plan)
 


 
This Restricted Stock Units Agreement ("Agreement"), entered into on the 5th day
of March 2008 (the "Grant Date"), which is the date on which the Award described
below was approved in accordance with the Plan (as defined below), between
Calpine Corporation, a Delaware corporation (the "Company"), and WILLIAM J.
PATTERSON, (the "Director"). Except as otherwise provided herein, or unless the
context clearly indicates otherwise, capitalized terms not otherwise defined
herein shall have the same definitions as provided in the Plan.
 
WHEREAS, to carry out the purposes of the Calpine Corporation 2008 Equity
Incentive Plan (the "Plan"), Restricted Stock Units (as defined in the Plan) are
hereby granted to the Director in accordance with this Agreement; and
 
WHEREAS, the Company and Director agree as follows:
 
1.           Award of Restricted Stock Units.  The Company hereby grants to the
Director, as of the Grant Date and subject to the terms and conditions of the
Plan (including the provisions of Section 18 thereof) and subject further to the
terms and conditions set forth herein, 2,720 Restricted Stock Units.
 
2.           Vesting in Restricted Stock Units.  The Restricted Stock Units
granted to the Director shall become fully vested on the first anniversary date
of the Grant Date ("Vesting Date").  Notwithstanding anything herein to the
contrary, the Restricted Stock Units granted hereunder shall become fully vested
upon the Director's "Disability" (as defined in the Plan) or the Director's
death or upon the occurrence of a "Change in Control" (as defined in the
Plan).  Except for the occurrence of an event set forth in the preceding
sentence, if the Director's service on the Board terminates prior to the Vesting
Date, the Restricted Stock Units granted hereunder shall immediately terminate.
 
3.           Settlement of Restricted Stock Units.  Each Restricted Stock Unit
granted hereunder shall represent the right to receive one share of Common Stock
upon the settlement of each vested Restricted Stock Unit.  Except as provided in
Section 4 below, shares of Common Stock corresponding to vested Restricted Stock
Units (subject to adjustment pursuant to Section 17 of the Plan) shall be paid
within thirty (30) days after the earliest to occur of the following events (the
occurrence of the event shall hereafter be referred to as a "Settlement Date"):
 
(a)           a specific date elected by the Director in the Restricted Stock
Units Election Form;
 


 
 

--------------------------------------------------------------------------------

 


(b)           the consummation of a Change in Control transaction, provided that
such Change in Control constitutes a "change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of a corporation" within the meaning of Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended ("Code"); or
 
(c)           the termination of the Director's service on the Board.  If the
Board (or its delegate) determines in its discretion that the Director is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance issued thereunder, then the payment of Common
Stock may not be made before the date which is six months after the date the
Director separates from service with the Board.  Notwithstanding any other
provision contained herein, the term “termination of the Director's service,”
shall mean a “separation from service” within the meaning of Section 409A of the
Code, to the extent any payment hereunder could be deemed “non-qualified
deferred compensation” for purposes thereof.
 
4.           Deferral of Settlement of Restricted Stock Unit.  At least one year
prior to the earliest Settlement Date, the Director may elect to defer payment
of the shares of Common Stock corresponding to any vested Restricted Stock Units
to another date ("Deferred Settlement Date") provided the Deferred Settlement
Date is not earlier than the fifth anniversary of the Settlement
Date.  Notwithstanding anything herein to the contrary, an election made in
accordance with this Section 4 shall comply with Section 409A of the Code.
 
5.           Dividend Equivalents.  Each Restricted Stock Unit (representing one
share of Common Stock) may be credited with cash and stock dividends paid by the
Company in respect of one share of Common Stock (“Dividend
Equivalents”).  Dividend Equivalents will be withheld by the Company for the
Director’s account, and interest may be credited on the amount of cash Dividend
Equivalents withheld at a rate and subject to such terms as determined by the
Board.  Dividend Equivalents credited to a Director’s account and attributable
to any particular Restricted Stock Unit (and earnings thereon, if applicable)
shall be distributed in cash or, at the discretion of the Board, in shares of
Common Stock having a Fair Market Value equal to the amount of such Dividend
Equivalents and earnings, if applicable, to the Director upon settlement of such
Restricted Stock Unit and, if such Restricted Stock Unit is forfeited, the
Director shall have no right to such Dividends Equivalents.
 
6.           Restrictions on Transfer.  Restricted Stock Units may not be
transferred or otherwise disposed of by the Director, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Boards, or by will or the laws of descent and distribution. No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Stock Units by any holder
thereof in violation of the provisions of this Agreement shall be valid, and the
Company will not transfer any of such Restricted Stock Units on its books, nor
will any dividends be paid thereon, unless and until there has been full
compliance with such provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 


 
-2-

--------------------------------------------------------------------------------

 


7.           Approvals.  No shares of Common Stock shall be issued under this
Agreement unless and until all legal requirements applicable to the issuance of
such shares have been complied with to the satisfaction of the Board. The Board
shall have the right to condition any issuance of shares to the Director on the
Director's undertaking in writing to comply with such restrictions on the
subsequent disposition of such shares as the Board shall deem necessary or
advisable as a result of any applicable law or regulation.
 
8.           Compliance with Law and Regulations.  This Agreement, the Award
granted hereby and any obligation of the Company hereunder shall be subject to
all applicable federal, state and local laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required.
 
9.           Incorporation of Plan.  This Agreement is made under the provisions
of the Plan (which is incorporated herein by reference) and shall be interpreted
in a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.
 
10.           Binding Agreement; Successors.  This Agreement shall bind and
inure to the benefit of the Company, its successors and assigns, and the
Director and the Director's personal representatives and beneficiaries.
 
11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. The Board shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon all Persons.
 
12.           Amendment.  This Agreement may be amended or modified by the
Company at any time. Notwithstanding the foregoing, no amendment or modification
that is adverse to the rights of the Director as provided by this Agreement
shall be effective unless set forth in a writing signed by the parties hereto.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Director has hereunto set his
hand, all as of the day and year set forth below.
 


 

 
CALPINE CORPORATION
             
/s/  Gregory L. Doody
 
By:
Gregory L. Doody
   
Senior Vice President, General
   
  Counsel and Secretary

 

 
 
-3-

--------------------------------------------------------------------------------

 


 


 


 
The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.
 



 
DIRECTOR
             
/s/  William J. Patterson
 
By:
William J. Patterson

 


 


Dated as of:  __20 March 2008_____


 
-4-